Citation Nr: 1735192	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a kidney disability, to include as secondary to service-connected diabetes mellitus type II.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II. 

3. Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus type II.

4. Entitlement to service connection for bilateral hand neuropathy, to include as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In an April 2017 rating decision, the RO granted service connection for ischemic heart disease and diabetes mellitus type II. Effective January 28, 2009, the Veteran is in receipt of a 100 percent schedular evaluation for ischemic heart disease, and separate grants of special monthly compensation on various bases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2013 VA examination reports are inadequate to adjudicate the appeals. Specifically, the examiners did not discuss whether the Veteran's service-connected disabilities (i.e., ischemic heart disease and diabetes mellitus type II), to include corresponding treatment modalities, caused or aggravated the Veteran's claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the November 2013 VA examiner and request he re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship of the Veteran's kidney symptoms and his service-connected disabilities. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Are any of the Veteran's current kidney-related symptoms caused or aggravated (e.g. worsened and if so, to what degree) by any of the Veteran's service-connected ISCHEMIC HEART DISEASE AND DIABETES MELLITUS disabilities? 

b) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The Veteran reported at the April 2009 VA medical examination that he did not have a kidney problem but that he was told that his kidneys were "in trouble" and that he anticipated future kidney-related problems.

* The November 2013 examiner's opinion that the Veteran did not demonstrate a kidney condition at this time but that the Veteran's cardiac medication can cause renal-related BUN and creatinine levels to increase.

* The November 2013 examiner did not discuss aggravation by diabetes mellitus type II or causation and/or aggravation by ischemic heart disease.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

2. Return the claims file to the November 2013 VA examiner and request he re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship of the Veteran's hypertension and his service-connected ISCHEMIC HEART DISEASE AND DIABETES MELLITUS disabilities. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Is the Veteran's hypertension aggravated (e.g. worsened and if so, to what degree) by any of the Veteran's service-connected disabilities? 

b) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The April 2009 examiner's opinion that the Veteran's hypertension was not caused by his diabetes mellitus type II. The examiner did not discuss aggravation.

* The November 2013 examiner's opinion that the Veteran's diabetes mellitus type II did not cause or aggravate the Veteran's hypertension because the Veteran's diagnosis of hypertension was prior to his diagnosis of diabetes mellitus type II. 

* The November 2013 examiner did not discuss causation or aggravation by ischemic heart disease. 
 
A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

3. Return the claims file to the November 2013 VA examiner and request she re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship of the Veteran's eye diagnoses and his service-connected ISCHEMIC HEART DISEASE AND DIABETES MELLITUS disabilities. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Are any of the Veteran's current eye-related diagnoses, to include cataracts and dry eyes, caused or aggravated (e.g. worsened and if so, to what degree)by any of the Veteran's service-connected ISCHEMIC HEART DISEASE AND DIABETES MELLITUS disabilities? 

b) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The April 2009 examiner's opinion that there was no objective finding of eye complications related to diabetes mellitus type II. The examiner did not discuss aggravation. 

* The November 2013 examiner's opinion that the Veteran's cataracts are likely age-related rather than developed from diabetes. The examiner did not discuss aggravation.

* The November 2013 examiner's opinion that the Veteran's dry eyes are likely not related to diabetes. The examiner did not discuss aggravation.

* The November 2013 examiner did not discuss whether the Veteran's ischemic heart disease caused or aggravated the Veteran's eye diagnoses. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

4. Return the claims file to the November 2013 VA examiner and request he re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship of the Veteran's neurological findings and his service-connected ISCHEMIC HEART DISEASE AND DIABETES MELLITUS disabilities. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Are any of the Veteran's current neurological findings caused or aggravated (e.g. worsened and if so, to what degree)by any of the Veteran's service-connected ISCHEMIC HEART DISEASE AND DIABETES MELLITUS disabilities? 

b) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The April 2009 examiner's opinion that there was insufficient evidence for a diagnosis of peripheral neuropathy and that there were no objective neurological complications related to the Veteran's diabetes mellitus type II. The examiner did not discuss aggravation.

* The November 2013 examiner's opinion that the Veteran's numbness and tingling sensations in his hands are not consistent with diabetic peripheral neuropathy but rather with radiculopathy secondary to cervical and lumbar spine conditions. 

* The November 2013 examiner did not discuss aggravation by diabetes mellitus type II, or causation and/or aggravation by ischemic heart disease. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

4. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



